Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/11/22.  Claims 1,12 are amended.  Claims 1-28 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palleschi ( 2013/0230633).
For claims 1,12,20, 22, 23,Palleschi discloses vegetable food product.  Palleschi discloses placing prepared vegetables in a container, filling the container with a pH modifying solution, sealing the container and applying pressure to the container.  The vegetable can be cut into desired sizes.  The prepared vegetable can then be packaged in different size from individual portion to family-size portions.  The package may comprise flexible bag or pouch.  With the prepared food in the package, the pH modifying material is added to substantially fill any void in the package.  Alternatively, the pH modifying material may be placed in the package before the food item and then topped-off as needed to fill the package.  The pH-modifying material will be a liquid.  The medium may include additives such as sugar, salt, olive oil, xanthan gum, and/or flavoring.  The packagage is delivered with or without refrigeration.  For claims 3,14, the vegetable includes zucchini.  For claims 5,16, the polysaccharide is xanthan gum.  For claims 6, 17, the vegetable includes seasoning.( see paragraphs 0012-0020,,0029-0033,0039 and the examples)
	Palleschi does not disclose frozen product, noodle shape and amounts as in claims 1,12,20,22, the water content of the vegetable as in claims 2,13,21,the amounts as in claims 4,7,8,18,19 ,24,25,28,the inclusion of sauce and amounts as in claims 9-10,26,27.
Palleschi discloses the packaged product can be deliver with refrigeration.  Thus, it would have been an obvious matter of choice to freeze the product to form frozen product when desiring more extended shelf stability.  It would have been obvious to form the vegetable as noodle shape as an obvious matter of preference depending on the particular shape desired.  The water content of the vegetable can vary depending on the type of vegetable and the treatment done on the vegetable.  Since Palleschi also discloses zucchini, it is expected the water content is similar.  In any event, it would have been within the skill of one in the art to determine the proper water content for the vegetable selected.  As to the amounts of vegetable and the slurry, Palleschi shows in the examples that the amount can vary.  It would have been within the skill of one in the art to determine the proper proportion of the vegetable and slurry that includes oil and xanthan gum to obtain the most optimum texture, taste, flavor and preservability through routine experimentation.  Generally, difference in concentration doesn’t amount to patentability in absence of showing of criticality or unexpected result.  Palleschi disclose a sauce can be added.  It would have been obvious to one skilled in the art to add a sauce in varying proportion depending on the taste and flavor desired.  It would have been within the skill of one in the art to determine the composition of the sauce depending on the taste and flavor desired for the vegetable.  Such parameter is within the skill of one in the art through routine experimentation. The feature of the polysaccharide contacting the water expressed from the vegetable during thawing is an intended use which does not determine the patentability of the product.  In any event, Palleschi discloses the same polysaccharide; thus, it is obvious the same function is present.
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that the high pressure processing procedure disclosed by Palleschi is performed to avoid freezing the products in the package.  Applicant points to paragraph 0037.  This argument is not persuasive.  The disclosure in paragraph 0037 does not state anything relating to the avoidance of freezing.  Palleschi discloses “ stated differentl, the temperature at which the HPP process is conducted preferably lies in the range of about 32 degrees F to about 230 degrees F.  The disclosure of about 32 degrees F indicates that the temperature can be a little below 32 degrees which is freezing temperature.  Furthermore, even if freezing is avoided during the high pressure processing, it doesn’t mean that the treated product cannot be frozen after the pressure treatment.  There is no disclosure in Palleschi that the treated product cannot be frozen afterward.  Palleschi discloses in paragraph 0039 that the individual package is delivered with or without refrigeration.  This disclosure clearly suggests that the treated product can be frozen because refrigeration encompasses freezing and chilling.  Applicant further points to paragraph 0032; but, there is no disclosure in the paragraph that teaches away from freezing.  Applicant argues the head space in the package in minimized to substantially eliminate air from the package.  However, applicant does not point to any correlation between the minimizing of air to avoidance of freezing.  In fact, Palleschi discloses the pressure processing can be done under freezing temperature.  While applicant argues that freezing would cause the HPP process of Palleschi to be unsuitable for its intended purpose and/or would require substantial structural reconfiguration, applicant does not point to any disclosure or submits any evidence to demonstrate such occurrence.  Palleschi does not disclose anywhere that freezing is absolutely avoided.  The treatment can be conducted under freezing temperature and the treated package can be delivered under refrigeration.
Applicant further argues that attempting to reduce the amount of slurry in each of the Palleschi examples in an attempt to achieve the claimed amounts would render the HPP process of Palleschi to be unsuitable for its intended purpose and/or would require substantial structural reconfiguration.  This argument is not persuasive.  There is no disclosure in Palleschi that teaches the amount of liquid is critical to the HPP process.  The examples in Palleschi show that the amounts of liquid can vary.  Examples 1-3 show the liquid to be in the low 40% but example 5 shows 20.46% juice.  Applicant has not submitted any factual evidence to demonstrate that the amount of liquid is critical in the HPP process.  Applicant argues that Palleschi fails to provide any guidance or suggestion to suspend a polysaccharide in oil.  Palleschi does disclose suspending polysaccharide in oil as shown in paragraph 0033.  Example 5 also shows a slurry containing oil and xanthan gum.  Since Palleschi discloses the same slurry, it is obviously inherent that the separation between frozen water is present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793